June 23, 1919. The opinion of the Court was delivered by
1. For the reasons stated by his Honor, the Circuit Judge, this Court is satisfied with his conclusions that the machine is not so constructed as to give a certain and uniform return in value for each coin deposited therein. His Honor, the Circuit Judge, also ruled that there was no element or chance connected with the operation of the machine. There was no appeal from his ruling in this respect, and such question is not before the Court for adjudication.
2. The next question is whether there was error in the ruling that the plaintiff had the right to recover the possession of the machine. Both the possession and the use of the machine are made unlawful; and any person violating the provisions of the said section shall be subject to the fine therein mentioned. If the Court should allow the plaintiff to recover possession of the machine, the restored possession *Page 374 
would still be unlawful, and its possession would subject the plaintiff to a fine. Under such circumstances, the Court will not permit the use of its process. Lanahan v. Bailey,53 S.C. 489, 31 S.E. 332, 42 L.R.A. 279, 69 Am. St. Rep. 884; Rountree v. Ingle, 94 S.C. 321, 77 S.E. 931, 45 L.R.A. (N.S.) 776, Ann. Cas. 1915a, 1002; Elder HarrisonCo. v. Jervey, 97 S.C. 185, 81 S.E. 501.
In the first mentioned case, this Court quotes with approval the following language from Bank v. Owens, Pet. 539,7 L.Ed. 508:
"No Court of justice can, in its nature, be made the handmaid of iniquity. Courts are instituted to carry into effect the laws of a country. How can they, then, become auxiliary to the consummation of violations of the law? * * * There can be no civil right when there is no legal remedy, and there can be no legal remedy for that which is itself illegal."
Judgment modified.